NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 16-3065
                                         ___________

                                     ANDRE D. BUTLER,
                                                   Appellant

                                               v.

                             JUDGE DORIS A. PECHKUROW;
                                CITY OF PHILADELPHIA
                         ____________________________________

                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                            (D.C. Civil Action No. 16-cv-02822)
                        District Judge: Honorable Petrese B. Tucker
                        ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     October 18, 2016
                Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                               (Opinion filed: October 19, 2016)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM

         Andre D. Butler appeals the District Court’s order dismissing his case. For the

reasons below we will affirm the District Court’s order.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Butler filed a complaint against Judge Pechkurow and the City of Philadelphia.

He challenged Judge Pechkurow’s actions in a child support case in the Philadelphia

Family Court in which he is the defendant. The District Court dismissed the complaint

before service pursuant to 28 U.S.C. § 1915(e). It determined that Judge Pechkurow was

entitled to judicial immunity, and that it could not review the state court’s decisions under

the Rooker-Feldman doctrine.1 It also concluded that Butler did not make any allegations

that could impose municipal liability on the City of Philadelphia. Butler filed a notice of

appeal.

       We have jurisdiction pursuant to 28 U.S.C. 1291, and our review of the District

Court’s dismissal of the complaint before service is plenary. Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). We agree that Judge Pechkurow was entitled to judicial

immunity. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (judges not civilly

liable for judicial acts). Her actions in handling and adjudicating Butler’s state court case

were clearly judicial acts. Id. at 362. The District Court was correct that the City of

Philadelphia could not be held liable under 42 U.S.C. § 1983 unless the alleged violation

was caused by an official policy or custom. Monell v. Dep’t of Soc. Serv. of City of New

York, 436 U.S. 658, 691 (1978). The allegations in the complaint do not reflect any such

violation.


constitute binding precedent.
1
  The Rooker-Feldman doctrine deprives a District Court of jurisdiction to review,
directly or indirectly, a state court adjudication. See D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                                2
       Generally a plaintiff should be given leave to amend a complaint subject to

dismissal. See Phillips v. County of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008). Here,

however, Butler has identified no additional facts nor offered any explanation as to how

he would amend in a way that would overcome Judge Pechkurow’s judicial immunity or

establish Philadelphia’s municipal liability. Under those circumstances, the District

Court correctly determined that allowing Butler leave to amend his complaint would be

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Based

on his current allegations, we can imagine no additional facts Butler could plead that

would overcome Judge Pechkurow’s judicial immunity or establish Philadelphia’s

municipal liability.

       In his brief, Butler requests that we declare that he is not in contempt of the state

court and enjoin Judge Pechkurow from requiring him to appear in state court. We

decline to order such relief in the circumstances of this case, for federal courts should

abstain from interfering with ongoing state proceedings. See Younger v. Harris, 401 U.S.
37, 41 (1971).

       For the above reasons, we will affirm the District Court’s order.




                                              3